___ Case 3:20-cv-00255-HEH Document 2_ Filed 04/09/20. Page 1 of 30 PagelD# 50.

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

[ Eastern District of Virginia ol]

 

 

 

Brooke Whorley, et al

 

 

)
)
)
)
Plaintiff(s) )
ve ) Civil Action No, 3:20-Cv-255
Ralph S. Northam, et al
)
)
a a)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Ralph S. Northam
Executive Mansion
Capitol Square
Richmond, VA 23218

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk

eR eee a ee

 
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No, 9-20-CV-205

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, if any)

was received by me on (date)

 

C7 I personally served the summons on the individual at (place)

 

on (date) 3 or

 

CO I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 5 or

 

01 I returned the summons unexecuted because : or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
__ Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 3 of 30PagelD#52

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

- for the
} Eastern District of Virginia o}

 

Brooke Whorley, et al

 

Plaintiff(s)
, Civil Action No, 3:20-ev-255
Ralph S. Northam, et al

 

Nowe Nome! Nome? Nee Nee Nee” Nee Ne ee ee ee ee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Brian J. Moran
Secretary of Public Safety
1111 E Broad St # 5035,
Richmond, VA 23219

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 4 of 30 PagelD# 53

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No. 9:<U-CV-

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

On (date) ; or

 

© TI left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

© I returned the summons unexecuted because ; or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

 

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
__Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 5 of 30 PagelD#54_

 

 

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 9-<¥-CV-

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

©) I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

CO I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

CI returned the summons unexecuted because ; or

 

) Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

Server's address

 

Additional information regarding attempted service, etc:
___Case 3:20-cv-00255-HEH Document 2_ Filed 04/09/20 Page 7 of 30 PagelD# 56

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
} Eastern District of Virginia |

 

 

Brooke Whorley, et al

 

Plaintiff(s)
A Civil Action No, 3:20-Cv-255
Ralph S. Northam, et al

 

 

ee ee dh a eo

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Donald Wilmouth,
Virginia Correctional Center for Women
2841 River Road
Goochland, VA 23063

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ;
Signature of Clerk or Deputy Clerk
Se ee ee eet ee ea ed oe ee

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 9:<¥"CV-

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; Or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
OC I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 9 of 30 PagelD# 58

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

- for the
} Eastern District of Virginia oO}

Brooke Whorley, et al

 

 

 

)
)
)
)
Plaintiff(s) )
v. ) Civil Action No, 3:20-cv-255
Ralph S. Northam, et al
)
)
_ _ )
Defendant(s) )
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address)
Rick White
Indian Creek Correctional Center
801 Sanderson Road
Chesapeake, VA 23328

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 10 of 30 PagelD# 59 _

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 3:20-Cv-255

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

©) I returned the summons unexecuted because 5 or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20_Page 11 of 30 PagelD#t 60.

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

- for the
| —_ Eastern District of Virginia o}
a

 

Brooke Whorley, et al

 

Plaintiff(s)
Civil Action No, 3:20-CV-255

Vv.
Ralph S. Northam, et al

 

Nee Nee Nee? Nee eee ee ee” ee ee ee ee Ne’

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Rodney Younce
Coffeewood Correctional Center
12352 Coffeewood Dr.
Mitchells, VA 22729

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Eltiott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 12 of 30 PagelD# 61

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 8-2U-CV-255

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, 2 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

[ I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On (date) 3 or

 

(1 I returned the summons unexecuted because ;or

 

O Other (specify:

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 13 of 30 PagelD# 62

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
L Eastern District of Virginia o}

 

 

Brooke Whorley, et al

 

 

)

)

)

)

Plaintiff(s) )
a ) Civil Action No, 3:20-Cv-255

Ralph S. Northam, et al

)

)

_ )

Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Thomas Meyer
State Farm Correctional Center
3500 Woods Way
State Farm, VA 23160

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 14 of 30 PagelD# 63

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:20-CV-255

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

1 I returned the summons unexecuted because ; or

 

1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 15 of 30 PagelD# 64

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

- for the
| _Eastern District of Virginia oj

Brooke Whorley, et al

 

 

)

)

)

)

Plaintiff(s) )
v. ) Civil Action No, 3:20-ev-255

Ralph S. Northam, et al

)

)

a)

Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Tikki Hicks
Haynesville Correctional Center
421 Barnfield Rd.
Haynesville, VA 22472

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 16 of 30 PagelD# 65

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No. 9-20-CV-255

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

On (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

7 I returned the summons unexecuted because ; or

 

1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 17 of 30 PagelD# 66

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

- for the
} — Eastern District of Virginia o}

Brooke Whorley, et al

 

 

Plaintiff(s)
Pa Civil Action No, 3:20-Cv-255
Ralph S. Northam, et al

 

Nowe Nome Neue” Nee? Nee Nee Ne ee ee’ ee ee ee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Tracy Ray
Greensville Work Center
901 Corrections Way
Jarratt, VA 23870

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2_ Filed 04/09/20 Page 18 of 30 Pagelb# 67 __

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 9-20-CV-205

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

On (date) ; or

 

©) I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On (date) ; Or

 

1 I returned the summons unexecuted because : or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 19 of 30 PagelD# 68

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
| Eastern District of Virginia gj

Brooke Whorley, et al

 

Plaintiff(s)
. Civil Action No, 3:20-Cv-255
Ralph S. Northam, et al

 

Nee? Nn “eee? Nee! Nee Nee” Nee Nee ne ee ee ne”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Tammy Williams
Deerfield Correctional Center
21360 Deerfield Dr.
Capron, VA 23829

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 200f30PagelID#69

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No. 3°20-Cv-255

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany)

 

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

on (date) ;or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

C1 I returned the summons unexecuted because ; or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
__Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 21of30PagelD#70

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

- for the

) Eastern District of Virginia |

 

Brooke Whorley, et al

 

Plaintiff(s)
. Civil Action No, 3:20-Cv-255
Ralph S. Northam, et al

 

New? Nee Nee ee Nee ee ee ee” ee” Ne” ee ee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Dana Ratliffe-Walker
Dillwyn Correctional Center
1522 Prison Rd.
Dillwyn, VA 23936

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ;
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 22 of 30 PagelD# 71

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No. 3°20-CV-255

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 4)

This summons for (name of individual and title, if. any)

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or

 

1 I returned the summons unexecuted because ; or

 

O Other (specify:

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Seca ee tes OCs e ee ee eee ee eee

AC® 419 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
| Eastern District of Virginia rr)

Brooke Whorley, et al

 

 

)
)
)
)
Plaintiff(s) )
V. ) Civil Action No. 3:20-cv-255
Ralph S. Northam, et al
)
)
a )
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Tori Raiford
Caroline Correctional Unit
31285 Camp Rd.
Hanover, VA 23069

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
SS Ae ea ne ee oe eee oe eee

AO 441 (Rev. 06/12) Summons in a Civil Action (Page 2)

Ci-vil Action No. 3°20-Cv-255

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

On (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

©) I served the summons on (name of individual) » who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

O I returned the summons unexecuted because 3 or

 

Cl Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 25 of 30 PagelD# 74

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

- for the
| Eastern District of Virginia oj

Brooke Whorley, et al

 

~ Plaintiffis) |
Civil Action No, 3°20-Cv-255

Vv.
Ralph S. Northam, et al

 

Nee Nee Nee ee ee ee ee ee ee ee a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Eric Aldridge
Fluvanna Correctional Center for Women
144 Prison Ln.
Troy, VA 22974

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-0025S-HEN Document 2" Filed 04/09/20 Page 26 of 30 PagelD# 7S

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No. 3°20-CV-255

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

 

CJ) I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

C1 I returned the summons unexecuted because ; Or

 

0 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
___Case 3:20-cv-00255-HEH Document 2_ Filed 04/09/20 Page 27 of 30 PagelD# 76.

AC 40 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

- for the
} Eastern District of Virginia gj

Brooke Whorley, et al

 

)
)
)
a )
Plaintiff(s) )
+e ) Civil Action No, 3:20-cv-255
Ralph S. Northam, et al
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Joseph Bateman
Patrick Henry Correctional Unit
18155 A.L. Philpott Hwy.
Ridgeway, VA 24148

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC

608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 28 of 30 PagelD# 77.

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No. 3:20-Cv-255

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

0 I left the summons at the individual’s residence or usual place of abode with (name)

, 2 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

CO I returned the summons unexecuted because

 

1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

5 or

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
__Case 3:20-cv-00255-HEH Document 2 Filed 04/09/20 Page 29 of 30 PagelD# 78 _

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

| Eastern District of Virginia oj

 

Brooke Whorley, et al

 

Plaintiff(s)
Civil Action No, 3*20-Cv-255

Vv.
Ralph S. Northam, et al

 

Nome Nee Nee Ne ee Nee ee ee ee” ee ee” ee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Phillip White
Augusta Correctional Center
1821 Estaline Valley Rd.
Craigsville, VA 24430

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Elliott Harding, Esq. VSB # 90442
Harding Counsel, PLLC
608 Elizabeth Ave.
Charlottesville, VA 22901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
SS eet eee pe a ee ee oe ae

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 3:20-CVv-255

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

0 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) or

 

© I returned the summons unexecuted because : or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
